Case 5:15-cv-01871-GW-DFM Document 72 Filed 03/23/21 Page 1 of 1 Page ID #:1756

                                                                      JS-6




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                            EASTERN DIVISION



  KYLE EVERETT LEMMONS,                   Case No. ED CV 15-01871-GW (DFM)

           Petitioner,                    JUDGMENT

               v.

  TERRI GONZALEZ, Warden,

           Respondent.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Petition is denied and this action dismissed
  with prejudice.


  Date: March 23, 2021                     ___________________________
                                           GEORGE H. WU
                                           United States District Judge
